Name: Council Regulation (EEC, Euratom, ECSC) No 440/83 of 21 February 1983 adjusting the remunerations and pensions of officials and other servants of the European Communities and the weightings applied thereto
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 2. 83 Official Journal of the European Communities No L 53/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC, EURATOM, ECSC) No 440/83 of 21 February 1983 adjusting the remunerations and pensions of officials and other servants of the European Communities and the weightings applied thereto THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, Having regard to the Protocol on the privileges and immunities of the European Commu ­ nities, and in particular Article 13 thereof, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (ECSC, EEC, Euratom) No 3139/82 (2), and in particular Articles 63, 64, 65 and 82 of the Staff Regulations and the first paragraph of Article 20 and Article 64 of the conditions of employment, Having regard to the proposal from the Commission, Whereas the Council , in its Decision 8 1 /1061 /Euratom, ECSC, EEC (3), fixed the method of calculation to be used in the periodical reviews of the remunerations of officials and other servants of the Communities, beginning with the reference period July 1980 to July 1981 ; Whereas a review of the remuneration of officials and other servants carried out on the basis of a report by the Commission has shown that the remunerations and pensions of officials and the remunerations of other servants of the Communities should be adjusted under the 1982 annual review, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 July 1982 : (a) In Article 66 of the Staff Regulations the table of basic monthly salaries shall be replaced by the following : (') OJ No L 56, 4 . 3 . 1968 , p. 1 . (2) OJ No L 331 , 26 . 11 . 1982, p. 1 . ( 3) OJ No L 386, 31 . 12 . 1981 , p. 6 . No L 53/2 Official Journal of the European Communities 26 . 2. 83 Step Grade 1 2 3 4 5 6 7 8 A 1 A 2 A 3 / LA 3 A 4 / LA 4 A 5 / LA 5 A 6 / LA 6 A 7 / LA 7 A 8 / LA 8 B 1 B 2 B 3 B 4 B 5 C 1 C 2 C 3 C 4 C 5 D 1 D 2 D 3 D 4 251 352 222 981 184 559 154 943 127 593 110 146 94 726 83 704 110 146 95 353 79 872 68 998 61 612 70 390 61 142 56 993 51 429 47 387 53 626 48 838 45 418 42 884 264 738 235 755 195 732 163 664 135 199 116 202 99 475 87 105 116 202 99 856 83 616 72 243 64 237 73 254 63 767 59 241 53 540 49 351 55 998 50 945 47 388 44 629 278 124 248 529 206 905 172 385 142 805 122 258 104 224 122 258 104 359 87 360 75 488 66 862 76 118 66 392 61 489 55 651 51 315 58 370 53 052 49 358 46 374 291 510 261 303 218 078 181 106 150 411 128 314 108 973 128 314 108 862 91 104 78 733 69 487 78 982 69 017 63 737 57 762 53 279 60 742 55 159 51 328 48 119 304 896 274 077 229 251 189 827 158 017 134 370 113 722 134 370 113 365 94 848 81 978 81 846 71 642 65 985 59 873 63 114 57 266 53 298 318 282 286 851 240 424 198 548 165 623 140 426 118 471 140 426 117 868 98 592 85 223 84 710 74 267 68 233 61 984 65 486 59 373 55 268 251 597 207 269 173 229 146 482 146 482 122 371 102 336 88 468 87 574 76 892 70 481 64 095 67 858 61 480 57 238 262 770 215 990 180 835 152 538 152 538 126 874 106 080 91 713 90 438 79 517 72 729 66 206 70 230 63 587 59 208 (b)  'Bfrs 3 568 shall be replaced by 'Bfrs 3 789 in Article 67 ( 1 ) (a) of the Staff Regula ­ tions and in Article 1 ( 1 ) of Annex VII thereto .  'Bfrs 4 596' shall be replaced by 'Bfrs 4 881 ' in Article 67 ( 1 ) (b) of the Staff Regula ­ tions and in Article 2 ( 1 ) of Annex VII thereto.  'Bfrs 8 209' shall be replaced by 'Bfrs 8 718 ' in the second sentence of Article 69 of the Staff Regulations and in the second paragraph of Article 4 ( 1 ) of Annex VII thereto .  'Bfrs 4 105' shall be replaced by 'Bfrs 4 360' in the first paragraph of Article 3 of Annex VII to the Staff Regulations. Article 2 With effect from 1 July 1982 : (a) In Article 20 of the conditions of employment of other servants, the table of basic monthly salaries shall be replaced by the following : 26. 2. 83 Official Journal of the European Communities No L 53/3 Grade Step 1 2 3 4 5 6 7 8 A 1 251 352 264 738 278 124 291 510 304 896 318 282 \ A 2 222 981 235 755 248 529 261 303 274 077 286 851 I A 3 / LA 3 184 559 195 732 206 905 218 078 229 251 240 424 251 597 262 770 A 4 / LA 4 154 943 163 664 172 385 181 106 189 827 198 548 207 269 215 990 A 5 / LA 5 127 593 135 199 142 805 150 411 158 017 165 623 173 229 180 835 A 6 / LA 6 110 146 116 202 122 258 128 314 134 370 140 426 146 482 152 538 A 7 / LA 7 94 726 99 475 104 224 108 973 113 722 118 471 I A 8 / LA 8 83 704 87 105 l B 1 110 146 116 202 122 258 128 314 134 370 140 426 146 482 152 538 B 2 95 353 99 856 104 359 108 862 113 365 117 868 122 371 126 874 B 3 79 872 83 616 87 360 91 104 94 848 98 592 102 336 106 080 B 4 68 998 72 243 75 488 78 733 81 978 85 223 88 468 91 713 B 5 61 612 64 237 66 862 69 487 l C 1 67 168 69 897 72 626 75 355 78 084 80 813 83 542 86 271 C 2 58 372 60 871 63 370 65 869 68 368 70 867 73 366 75 865 C 3 54 476 56 611 58 746 60 881 63 016 65 151 67 286 69 421 C 4 49 205 51 209 53 213 55 217 57 221 59 225 61 229 63 233 C 5 45 358 47 237 49 116 50 995 \l D 1 51 310 53 555 55 800 58 045 60 290 62 535 64 780 67 025 D 2 46 752 48 751 50 750 52 749 54 748 56 747 58 746 60 745 D 3 43 587 45 447 47 307 49 167 51 027 52 887 54 747 56 607 D 4 41 167 42 793 44 419 46 045 I (b) The table of basic monthly salaries in Article 63 shall be replaced by the following : Category Group Class 1 2 3 4 I 118 488 133 252 148 016 162 780 A II 85 816 94 242 102 668 1 1 1 094 III 72 013 75 251 78 489 81 727 B IV V 69 154 54 185 75 986 57 798 82818 61 411 89 650 65 024 C VI VII 51 501 46 084 54 571 47 670 57 641 49 256 60 711 50 842 D VIII IX 41 588 40 029 44 075 40 595 46 562 41 161 49 049 41 727 Article 3 With effect from 1 July 1982, the fixed allowance referred to in Article 4 (a) of Annex VII to the Staff Regulations shall be :  Bfrs 2 275 per month for officials in grade C 4 or C 5,  Bfrs 3 487 per month for officials in grade C 1 , C 2 or C 3 . Article 4 1 . Pensions for which entitlement has accrued by 1 July 1982 shall be calculated from that date for offi ­ cials and temporary staff other than those covered by Article 2 (d) of the conditions of employment of other servants by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regula ­ tions, as amended by Article 1 (a) of this Regulation . No L 53/4 Official Journal of the European Communities 26 . 2 . 83 2. Pensions for which entitlement has accrued by 1 July 1982 shall be calculated from that date for temporary staff covered by Article 2 (d) of the condi ­ tions of employment of other servants by reference to the table of basic monthly salaries laid down in Article 20 of the conditions of employment, as amended by Article 2 (a) of this Regulation . Canada Japan Turkey Austria Thailand India Venezuela Chile Australia Morocco Syria Jordan Lebanon Algeria Tunisia Egypt Israel 137.8 173,4 89,5 118.4 1 78.9 142.0 226,8 187.5 156.8 124.9 155.1 (') 196,8 (&lt;) 151.6 (') 158.7 0 124,1 219,5 (') 141,0 Article 5 With effect from 1 July 1982, '1 July 1981 ' in the second paragraph of Article 63 of the Staff Regulations shall be replaced by '1 July 1982'. Article 6 1 . With effect from 1 May 1982, the weightings applicable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : 4. With effect from 16 May 1982, the weightings applicable to a pension in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations shall be that given below for the country in which the person entitled to the pension declares his home to be : Egypt Israel Turkey Yugoslavia 226.7 0) 252.8 115,8 142,0 106,8 92,5 Greece Ireland 2. With effect from 16 May 1982, the weightings applicable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : 5 . With effect from 1 July 1982, the weightings applicable to pensions in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations shall be that given below for the country in which the person entitled to the pension declares his home to be : Greece Ireland Spain Portugal Syria 106,8 92,5 113,4 98,1 123,2 3 . With effect from 1 July 1982, the weightings applicable to the remuneration of officials and other servants employed in the countries indicated below shall be as follows : Belgium Denmark Germany France Greece Ireland Italy Luxembourg Netherlands United Kingdom 100,0 116,5 110^9 103.8 102,1 96,0 89,7 100,0 107.9 106,7 6. If a person entitled to a pension declares his home to be in a country other than those listed in paragraphs 4 and 5, the weighting applicable to the pension shall be that for Belgium . Belgium 100,0 Denmark 116,5 Germany 110,9 France 103,8 Greece 102,1 Ireland 96,0 Italy 89,7 Luxembourg 100,0 Netherlands 107,9 United Kingdom 106,7 Spain 110,0 Portugal 83,4 Switzerland 140,1 Yugoslavia 126,9 United States :  New York 179,4  Washington 165,8 Article 7 1 . With effect from 1 July 1982, the weightings applicable to pensions and allowances paid to persons covered by Article 2 of Regulation (EEC, Euratom, ECSC) No 1 60/80 (2) shall be as follows : (') Provisional figures . (2) OJ No L 20, 26 . 1 . 1980 , p. 1 . 26. 2. 83 Official Journal of the European Communities No L 53/5 Belgium 113,9 Germany 104,0 France 124,5 Luxembourg 113,9 Netherlands 104,2 United Kingdom 90,7 paragraph 1 , the weighting applicable to the pension shall be that for Belgium. Article 8 With effect from 1 July 1982, the table in Article 10 ( 1 ) of Annex VII to the Staff Regulations shall be replaced by the following : 2. If a person entitled to a pension declares his home to be in a country other than those listed in Entitled to household allowance Not entitled to household allowance First to 15th day From 16th day First to 1 5th day From 16th day Bfrs per calendar day A 1 to A 3 and LA 3 1 478 696 1 016 583 A 4 to A 8 and LA 4 to LA 8 and II||Il category B 1 434 650 972 508 Other grades 1 301 607 837 419 Article 2 and 3 of Regulation (ECSC, EEC, Euratom) No 1625/82 (3) are hereby repealed with effect from 1 May, 16 May and 1 July 1982, as the case may be. Articles 3 and 4 of Regulation (ECSC, EEC, Euratom) No 3139/82 are hereby repealed with effect from 1 July 1982. Article 9 With effect from 1 July 1982, the amounts shown in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 (') shall be subject to a weighting of 2,358872. With effect from 1 July 1982, the amounts shown in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 shall be subject to a weighting of 1,132395 in the case of persons covered by Article 2 of Regulation (EEC, Euratom, ECSC) No 160/80 . Article 10 Articles 1 (b), 3 , 4, 5, 8 and 9 of Regulation (ECSC, EEC, Euratom) No 372/82 (2) are hereby repealed with effect from 1 July 1982. Article 11 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 February 1983 . For the Council The President H. W. LAUTENSCHLAGER (&gt;) OJ No L 56, 4. 3 . 1968 , p. 8 . O OJ No L 47, 19 . 2. 1982, p. 13 . (3) OJ No L 181 , 25 . 6. 1982, p. 1 .